Citation Nr: 0016016	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for pulmonary tuberculosis.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), secondary to tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In May 1995, the veteran filed his claim alleging entitlement 
to service connection for tuberculosis.  In a July 1995 
decision, the RO denied the claim on the basis that new and 
material evidence had not been submitted to warrant reopening 
a claim which was denied in October 1956.  Notice of the 
decision and information concerning the veteran's appellate 
rights were addressed in a July 1995 letter.  The veteran did 
not initiate appellate action, and as a result, the decision 
became final. 

In July 1998, the veteran submitted an application to reopen 
his claim of service connection for tuberculosis.  However, 
in November 1998, the RO denied the claim of service 
connection for chronic obstructive pulmonary disease, as 
secondary to tuberculosis.  In December 1998, a notice of 
disagreement was submitted and a statement of the case was 
issued.  The veteran filed his substantive appeal in January 
1999.  In March 1999, the veteran appeared and testified 
before a hearing officer at the RO.  


FINDINGS OF FACT

1.  In an unappealed decision of July 1995, the RO denied the 
claim of service connection for tuberculosis on the basis 
that new and material evidence had not been submitted to 
warrant reopening a claim which the RO denied in October 
1956. 

2.  The evidence reviewed and submitted since the RO denied 
the claim in July 1995 is neither cumulative nor redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

3.  The veteran's current pulmonary tuberculosis is due to 
exposure during service.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO denied the claim in July 
1995 is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  Pulmonary tuberculosis was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.371, 
3.374 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Entitlement to Service 
Connection for Pulmonary Tuberculosis

The veteran's entrance examination and medical history report 
of February 1952 is negative with regard to mention of 
respiratory disorders and a history of exposure to 
tuberculosis.  The 1956 separation examination report was 
also negative with regard to references to respiratory 
disorders and the exposure to tuberculosis.  

The veteran's DD Form 214 shows that his most significant 
duty assignment was with the 1st Medical Battalion, 1st Marine 
Division, FMF Pacific. 

VA records show that in April 1956, the veteran was admitted 
and treated for what was suspected as a consolidation of the 
right lower lung.  VA treatment records show that the veteran 
was treated for active tuberculosis in 1977, and that he was 
seen for monitoring of the condition.  Of record are reports 
of VA examinations completed in 1978 and 1979.  Both reports 
reflect the diagnosis of chronic pulmonary tuberculosis, 
which was considered to be inactive. 

In May 1995, the veteran applied to reopen his claim alleging 
entitlement to service connection for tuberculosis.  In a 
July 1995 decision, the RO determined that new and material 
evidence had not been submitted to warrant reopening the 
claim for service connection for a lung condition, which had 
been denied in October 1956.  Notice of the decision and 
information concerning the veteran's appellate rights were 
addressed in a July 1995 letter.  The veteran did not 
initiate appellate action, and as a result, the decision 
became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).  
In July 1998, the veteran submitted an application to reopen 
his claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the July 1995 denial of his claim.  In this case, such 
evidence consists of letters from Dr. Alice M. Boylan and the 
veteran's personal hearing testimony of March 1999.  

In a July 1998 letter, Dr. Boylan offered the opinion that 
the veteran contracted tuberculosis while in service, as he 
worked in the medical chest ward where he was exposed to 
patients with the disease.  She further noted that it is not 
unusual for someone to be infected, have their immune system 
contain it, and then for the infection to become clinically 
apparent when under stress.  

On VA examination in October 1998, the examiner offered the 
opinion that 

there is little doubt that the patient 
probably has substantial exposure to 
tuberculosis during his years of service 
in the 50s and subsequently developed 
tuberculosis for which he received 
treatment in the 1970s as a consequence 
of his previous tuberculosis exposure.

In March 1999, the veteran testified that for the majority of 
his period of service, he was a hospital corpsman.  While 
serving as a hospital corpsman, he was exposed to 
tuberculosis patients.  He did not recall taking specific 
tests for the disease while in service.  He was admitted for 
treatment in 1977 when he was first diagnosed.  After 
discussing his history with Dr. Boylan, she informed him that 
he contracted the disease through his work during service. 

The Board finds that new and material evidence has been 
submitted to warrant reopening the claim.  Clearly, the 
recent opinions regarding the manner in which the veteran 
contracted the disease and how it eventually became manifest 
are new and material since they bears directly and 
substantially upon the specific matter under consideration, 
that is, the incurrence of the disease during service.  
Additionally, this evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, it is the determination of the Board that the 
evidence presented by the appellant with regard to his claim 
of entitlement to service connection for tuberculosis is new 
and material, thus the claim is reopened.  

Entitlement to Service Connection for Pulmonary Tuberculosis

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for tuberculosis.  In light of the 
Board's decision, the entire record must be reviewed on a de 
novo basis.  

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim 
presented is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Tuberculosis will be presumed to have been incurred during 
service, if manifested to a compensable degree or more within 
three years after service.  38 C.F.R. §§ 3.307(a)(3), 3.309 
(1999).  Regarding pulmonary tuberculosis, under 38 C.F.R. 
§ 3.371(a)(1), evidence of activity on comparative study of 
X-ray films showing pulmonary tuberculosis within the three 
year presumptive period provided by 38 C.F.R. § 3.307(a)(3) 
will be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods but service connection and evaluation may be assigned 
only from the date of such diagnosis or other evidence of 
clinical activity.  Under 38 C.F.R. § 3.371(a)(2), a notation 
of inactive tuberculosis of the reinfection type at induction 
or enlistment definitely prevents the grant of service 
connection under 38 C.F.R. § 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
appropriate presumptive period.  

Under 38 C.F.R. § 3.374(b), a diagnosis of active pulmonary 
tuberculosis by the medical authorities of the Department of 
Veterans Affairs as the result of examination, observation, 
or treatment will be accepted for rating purposes. Reference 
to the Clinic Director or Chief, Outpatient Service, will be 
in order in questionable cases and, if necessary, to the 
Chief Medical Director in Central Office.  Under 38 C.F.R. 
§ 3.374(c), a diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment. 

In this case, the medical evidence of record confirms that 
the veteran had a bout of active tuberculosis in 1977, and 
that it was monitored while inactive.  Since the bout with 
active tuberculosis occurred in 1977, which was over 20 years 
after his separation from service, the provisions for 
presumptive service connection do not apply in this instance.  
However, there is sufficient evidence which demonstrates that 
service connection for tuberculosis is warranted.  

Here, the evidence of record is sufficient to show that the 
veteran was exposed to the disease during service.  The 
information contained in the veteran's DD Form 214 and 
provided by his testimony, indicate that his duties involved 
working with patients infected with various illnesses, which 
would include tuberculosis.  There is no other evidence of 
record which indicates that he would have been exposed to the 
disease at any other time prior to or after his period of 
service.  The Board also finds that the medical evidence in 
this case satisfies the requirements of 38 C.F.R. § 3.374.  

Dr. Boylan and the VA examiner have clearly and unequivocally 
stated that the manifestation of tuberculosis in 1977 was due 
to the exposure to the disease during service.  Therefore, 
based on the preponderance of the evidence, entitlement to 
service connection for pulmonary tuberculosis has been 
established, and the appeal is granted.  


ORDER

Entitlement to service connection for pulmonary tuberculosis 
has been established, and the appeal is granted.  


REMAND

Entitlement to Service Connection for COPD

In a February 1999 supplemental statement of the case, the RO 
determined that the issue of service connection for COPD was 
moot because service connection had not been granted for 
tuberculosis.  However, given the above decision, the issue 
needs to be readjudicated, and the veteran needs an 
opportunity to present evidence and argument on the issue of 
secondary service connection.  

The adequacy of the examination and the medical opinions 
offered with regard to this claim are essential to the final 
disposition of this claim.  The Board points out that 
questions involving the presence of disease involve 
diagnostic skills and are within the realm of medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
the instant case, an examination is in order since it will be 
necessary to determine what degree of lung impairment is 
attributable to pulmonary tuberculosis and whether any 
remaining lung impairment can be distinguished from the 
effects of pulmonary tuberculosis for rating purposes.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The veteran should be afforded a VA 
examination to determine what degree of 
lung impairment is attributable to 
pulmonary tuberculosis and whether any 
remaining lung impairment can be 
distinguished from the effects of 
pulmonary tuberculosis for rating 
purposes.  Such tests as the examining 
physician deems necessary should be 
performed.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report. 

2.  The RO should adjudicate the claim 
of entitlement to service connection for 
COPD.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

